Title: To George Washington from James Montgomery, 29 November 1796
From: Montgomery, James
To: Washington, George


                        
                            Sir 
                            Philadelphia November 29th 1796
                        
                        I did myself the Honour of transmiting the originals of the Inclosed to you at
                            your then Residence at Mount Vernon to which I have received no answer through any Channell
                            whatever the Cutter is now Launched and things remain the same if Mr Secretary Wollcott or
                            Mr Collector Delany have any thing against me why do they not come froward and explain their
                            Reasons for the Insult they have given me Perhaps they wait for a New President of the
                            United States who may not know me for which Reason I solicit your Excellency to know what I
                            have to Depend on as the Situation I am in at present is so entirely disagreable to my own
                            feelings and so totally undeserved that I must request an explanation of what appears to me
                            such unaccountable Conduct on the Part of the Secretary and Collector The Severer the
                            Scrutiny into every Part of my Official Duty the more Satisfaction will arise to Myself and
                            I flatter myself the redressing the Injuries of a man who without arrogating undue merit to Himself has certainly a right to assert he has
                            deserved different Treatment will give Pleasure to your Excellency I have the Honour to be
                            with every Sentiment of the Highest Respect your Excellency’s most Devoted Humble Servant
                        
                            James Montgomery
                            
                        
                    